46 F.3d 1116
Harper (Anthony)v.Owens (David S., Jr.), Commissioner for Department ofCorrections of Pennsylvania, Freeman (Robert),Superintendent at Camp Hill, Smith (Richard), DeputySuperintendent at Camp Hill, Henry (R.), DeputySuperintendent at Camp Hill, Palakovich (John), ExecutiveAssistant at Camp Hill, Deramus (Erskin), DeputyCommissioner for Department of Correction of Pennsylvania
NO. 94-7230
United States Court of Appeals,Third Circuit.
Dec 14, 1994

Appeal From:  M.D.Pa., No. 90-cv-00255,
Rambo, J.


1
AFFIRMED.